       Case 2:19-cr-00215-TOR           ECF No. 427         filed 02/02/21      PageID.1897 Page 1 of 2
 PROB 12C                                                                             Report Date: February 2, 2021
(6/16)

                                       United States District Court                                   FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                             Feb 02, 2021
                                        Eastern District of Washington                           SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Jordan L. Yates                           Case Number: 0980 2:19CR00215-TOR-9
 Address of Offender:                           , Washington 99207
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: March 26, 2020
 Original Offense:        Conspiracy to Commit Bank Fraud, 18 U.S.C. § 1349
 Original Sentence:       Prison - 99 days                   Type of Supervision: Supervised Release
                          TSR - 60 days
 Asst. U.S. Attorney:     Ann Wick                           Date Supervision Commenced: March 26, 2020
 Defense Attorney:        Federal Defender’s Office          Date Supervision Expires: March 25, 2025

                                          PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violation previously reported
to the Court on 01/29/2021.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            2           Special Condition # 9: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: It is alleged that Mr. Yates is in violation of special condition
                        number 9 by using heroin on January 31, 2021.

                        On April 8, 2020, Mr. Yates was given a copy of his judgment and his conditions of
                        supervision were explained to him. He signed the judgment and indicated he understood all
                        of his conditions.

                        On February 1, 2021, the undersigned officer called Mr. Yates to confirm he had attended
                        his chemical dependency group. He reported “sleeping in,” and that he did not attend his
                        group at 1:30 p.m. The undersigned asked if he would pass a urinalysis if he were to test
                        that day. Mr. Yates reported he would not pass the test because he had used heroin on
                        January 31, 2021.
Case 2:19-cr-00215-TOR   ECF No. 427   filed 02/02/21   PageID.1898 Page 2 of 2
